             Case 3:19-mc-80224-JSC Document 5 Filed 09/16/19 Page 1 of 2


    1   THOMAS R. BURKE (CA State Bar No. 141930)
        thomasburke@dwt.com
    2   DAVIS WRIGHT TREMAINE LLP
        505 Montgomery Street, Suite 800
    3   San Francisco, California 94111
        Telephone:       (415)276-6500
 4      Facsimile:       (415)276-6599

    5   KATHERINE M. BOLGER {pro hac vice forthcoming)
        katebolger@dwt.com
                                                                         RECEIVED
    6   JOHN M. BROWNING (pro hac vice forthcoming)
        johnbrowning@dwt.com                                                 SEP 1 3 2019
    7   KATHLEEN E. FARLEY (pro hac vice forthcoming)
                                                                             SUSA.'v Y SOONG
        kathleenfarley@dwt.com                                          Cim<.         vs—";! COURT
    8   DAVIS WRIGHT TREMAINE LLP                                      NOR:i-l D.iiriiCi CALIFORNIA
        1251 Avenue of the Americas, 21st Floor
    9   New York, New York 10020
        Telephone: (212)489-8230
10      Facsimile: (212)489-8340

n       Attomeys for Non-Party Journalist
        Ryan Mac
12
                                     UNITED STATES DISTRICT COURT
13

14
                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                                     'JSc
15
                                               trWTd 224MISC
16      VERNON UNSWORTH,                            Case No.

17                                Plaintiff,
                                                    (C.D. Cal. No. 18-CV-08048-SVW-JC)

18                 vs.                              [PROPOSED] ORDER RE: MOTION TO
                                                    QUASH SUBPOENA ISSUED FROM A
19      ELON MUSK,                                  CIVIL CASE PENDING BEFORE THE
                                                    UNITED STATES DISTRICT COURT FOR
20                                Defendant.        THE CENTRAL DISTRICT OF
21                                                  CALIFORNIA AND SERVED ON NON-
                                                    PARTY JOURNALIST RYAN MAC
22
                                                    Hearing Date: October 18, 2019
23                                                  Hearing Time: 9:00 a.m.
24

25

26

27

28


        [PROPOSED] ORDER
        Case No.
           Case 3:19-mc-80224-JSC Document 5 Filed 09/16/19 Page 2 of 2



    1              Pursuant to the Motion of Ryan Mac, and for good cause shown, it is hereby ORDERED
    2   that Mac's Motion to Quash the subpoenas issued from Unsworth v. Musk, 18-cv-08048-SVW-JC
    3   (CD. Cal.) and dated August 26, 2019 and September 6, 2019, respectively, which seek to
    4   compel oral testimony from Mac, is GRANTED.
    5

    6              IT IS SO ORDERED.

    7

    8   Dated:                       ,2019

    9

10

n

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      - 1 -
        [PROPOSED] ORDER
        Case No.
